Order issued May 4, 2021




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00875-CR
                            ———————————
                     DAVID LORENZA JOYNER, Appellant
                                       V.
                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 351st District Court
                             Harris County, Texas
                         Trial Court Case No. 1554289


                           MEMORANDUM ORDER

      Currently pending before this Court is appellant David Lorenza Joyner’s pro

se “Motion and Affidavit for the Recusal of the Entire First Court of Appeals from

Presiding Over the Appeal . . . And for the Appeal to Be Transferred to the 14th

Court of Appeals.”
      Texas Rule of Appellate Procedure 16.3 prescribes the procedure to be

followed for recusal of an appellate justice:

      Before any further proceeding in the case, the challenged justice or
      judge must either remove himself or herself from all participation in
      the case or certify the matter to the entire court, which will decide
      the motion by a majority of the remaining judges sitting en banc. The
      challenged justice or judge must not sit with the remainder of the court
      to consider the motion as to him or her.

TEX. R. APP. P. 16.3(b). When, as in this case, a party challenges all the members of

the court, the court decides the motion under the procedures set forth in Rule 16.3.

See id.; see, e.g., Cameron v. Greenhill, 582 S.W.2d 775, 775–77 (Tex. 1979)

(denying motion to disqualify entire Texas Supreme Court); Cogsdil v. Jimmy

Fincher Body Shop, LLC, No. 07-16-00303-CV, 2016 WL 7321788, at *1 (Tex.

App.—Amarillo Dec. 12, 2016, order) (treating recusal motion as addressed to entire

court).

      Accordingly, upon the filing of appellant’s motion and before any further

proceedings in this appeal, each of the challenged justices of this Court considered

the motion in chambers. See TEX. R. APP. P. 16.3(b); see also Cogsdil, 2016 WL

7321788, at *1; Cannon v. City of Hurst, 180 S.W.3d 600, 601 (Tex. App.—Fort

Worth 2005, order). Chief Justice Radack and Justices Kelly, Goodman, Landau,

Hightower, Countiss, Rivas-Molloy, Guerra, and Farris each found no reason to

recuse themselves and certified the matter to the remaining members of the en banc

court. See TEX. R. APP. P. 16.3(b); Cogsdil, 2016 WL 7321788, at *1; Cannon, 180
                                           2
S.W.3d at 601. This Court then followed the accepted procedure set out in Rule

16.3. See TEX. R. APP. P. 16.3(b); Cannon, 180 S.W.3d at 601. The justices

deliberated and decided the motion to recuse with respect to each challenged justice

by a vote of the remaining participating justices en banc. See TEX. R. APP. P.

16.3(b); Cogsdil, 2016 WL 7321788, at *1; Cannon, 180 S.W.3d at 601. No

challenged justice sat with the other members of the Court when his or her

challenge was considered. See TEX. R. APP. P. 16.3(b); Manges v. Guerra, 673

S.W.2d 180, 185 (Tex. 1984); Cogsdil, 2016 WL 7321788, at *1; McCullough v.

Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001, order).

      Having considered the motion as to each challenged justice, and finding no

basis for recusal, appellant’s motion to recuse is denied with respect to each

challenged justice. See Manges, 673 S.W.2d at 185; McCullough, 50 S.W.3d at 89.

The Court enters the following orders:

     ORDER DENYING MOTION AS TO CHIEF JUSTICE RADACK

      To the extent that appellant’s motion requests recusal of Chief Justice Radack,

it is ordered that the motion is denied.

      The Court consists of: Justices Kelly, Goodman, Landau, Hightower,

Countiss, Rivas-Molloy, Guerra, and Farris.




                                           3
      ORDER DENYING MOTION AS TO JUSTICE KELLY

      To the extent that appellant’s motion requests recusal of Justice Kelly, it is

ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Goodman, Landau,

Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

        ORDER DENYING MOTION AS TO JUSTICE GOODMAN

      To the extent that appellant’s motion requests recusal of Justice Goodman, it

is ordered that the motion is denied.

      The Court consists of: Court consists of Chief Justice Radack and Justices

Kelly, Landau, Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

          ORDER DENYING MOTION AS TO JUSTICE LANDAU

      To the extent that appellant’s motion requests recusal of Justice Landau, it is

ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Kelly, Goodman,

Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

       ORDER DENYING MOTION AS TO JUSTICE HIGHTOWER

      To the extent that appellant’s motion requests recusal of Justice Hightower, it

is ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Kelly, Goodman,

Landau, Countiss, Rivas-Molloy, Guerra, and Farris.


                                         4
         ORDER DENYING MOTION AS TO JUSTICE COUNTISS

      To the extent that appellant’s motion requests recusal of Justice Countiss, it is

ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Kelly, Goodman,

Landau, Hightower, Rivas-Molloy, Guerra, and Farris.

     ORDER DENYING MOTION AS TO JUSTICE RIVAS-MOLLOY

      To the extent that appellant’s motion requests recusal of Justice Rivas-Molloy,

it is ordered that the motion is denied.

      The Court consists of: Chief Justice Radack and Justices Kelly, Goodman,

Landau, Hightower, Countiss, Guerra, and Farris.

          ORDER DENYING MOTION AS TO JUSTICE GUERRA

      To the extent that appellant’s motion requests recusal of Justice Guerra, it is

ordered that the motion to recuse is denied.

      The Court consists of: Chief Justice Radack and Justices Kelly, Goodman,

Landau, Hightower, Countiss, Rivas-Molloy, and Farris.

           ORDER DENYING MOTION AS TO JUSTICE FARRIS

      To the extent that appellant’s motion requests recusal of Justice Farris, it is

ordered that the motion to recuse is denied.

      The Court consists of: Chief Justice Radack and Justices Kelly, Goodman,

Landau, Hightower, Countiss, Rivas-Molloy, and Guerra.


                                           5